Citation Nr: 0535112	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  04-04 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel



INTRODUCTION

The veteran had active service from November 1974 to December 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the St. 
Petersburg, Florida (FL), Regional Office (RO) and the 
Pittsburgh, Pennsylvania (PA), RO of the Department of 
Veterans Affairs (VA).  A March 2002 rating decision of the 
Pittsburgh, PA, RO "continued" a 10 percent evaluation of 
the veteran's pes planus, and she appealed.  A November 2003 
rating decision of the St. Petersburg, FL, RO increased the 
veteran's evaluation from 10 percent to 30 percent, effective 
August 28, 2001, and issued a Statement of the Case (SOC) in 
November 2003.  The veteran submitted her substantive appeal 
in December 2003.

The Board notes that, notwithstanding the "increase" 
granted by the November 2003 rating decision, a February 2000 
Board decision allowed a compensable evaluation of 10 
percent, effective December 12, 1991, and an increase to 30 
percent for pes planus, effective January 10, 1997.  The June 
2000 rating decision which executed the Board decision, 
however, only addressed the increase to 10 percent.  No 
mention was made of the increase to 30 percent.  Thus, it 
appears to the Board that the "increase" of the November 
2003 rating decision was in effect a continuation of a 30 
percent evaluation which should already have been in effect.  
This matter is referred to the RO for whatever action is 
deemed appropriate.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The November 2003 rating decision reflects that the 
determination was based on VA outpatient treatment records 
for the period July 1998 to July 2002.  The primary entries 
related to the veteran's feet were dated August 2001 and 
October 2001.  A February 2004 deferred rating decision 
reflects that a VA examination was needed for the veteran's 
pending appeal.  In August 2004, the veteran submitted 
additional records from her private providers and advised the 
RO that they should be receiving additional records from the 
VA Medical Facility, Jacksonville, FL.  The December 2004 
Supplemental Statement of the Case (SSOC) reflects that VA 
treatment records from Jacksonville, FL, for the period June 
2002 to November 2003 were considered, as well as the 
veteran's private treatment records.  The Board notes that 
the last entry in the VA treatment records related to the 
veteran's feet is dated November 2002.

In an April 2004 statement, the veteran related that she 
still experienced significant pain in her feet, and her 
symptoms were documented in her records.  Of particular note 
to the Board is a June 2004 entry of the veteran's private 
provider, which reflects that the she called and advised that 
she would pick up her X-rays and take them with her to VA the 
next day.  The claims file reflects no VA records for 2004.  
Thus, it appears likely that not all of the veteran's 
treatment records are associated with the file, and there is 
no record of an examination since her application for an 
increase was filed.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without 'good cause,' fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.


Accordingly, the case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for her bilateral 
pes planus since June 2004, and any VA 
treatment records related to her feet 
since November 2002.  After securing any 
necessary release, the RO should obtain 
these records.

2.  After the above is complete, the 
veteran should be afforded a VA 
examination of her feet by an appropriate 
examiner to determine the current 
severity of her bilateral pes planus.  
The claims folder should be made 
available to the examiner for review as 
part of the examination.  All necessary 
studies and tests should be conducted, 
and the results described in detail.

3.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the SSOC in light of all 
the other evidence of record.  To the 
extent that the benefit sought on appeal 
remains denied, issue the veteran a SSOC 
and, if all is in order, return the case 
to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).








 
 
 
 

